                                Case
 Fill in this information to identify the 15-12010
                                          case:                   Doc        Filed 04/18/19            Page 1 of 5
B 10 (Supplement 2) (12/11) (post publication draft)
 Debtor 1    Alvey T. Hose, Jr.
             __________________________________________________________________


 Debtor 2              Kelly L. Hose
                       ________________________________________________________________
 (Spouse, if filing)

                                                                            Maryland
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                                 (State)
 Case number            15-12010
                       ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                              U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
                                                                                                                 Court claim no. (if known):
 Name of creditor:               ______________________________________                                          6
                                                                                                                 _________________
                                                                                           3457
                                                                                           ____ ____ ____ ____
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                1166 Corbett Street
                                 ________________________________________________
                                 Number     Street

                                 _______________________________________________

                                  Hagerstown, Maryland 21740
                                 ________________________________________________
                                 City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:
  X
       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                  $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                  ____/_____/______
                                                                                     MM / DD / YYYY

  
  X     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                            (a)     33,172.11
                                                                                                                                     $ __________
                                                                                     *Suspense Balance Deficit                       * $ 217.01
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                   +   (b)      0.00
                                                                                                                                     $ __________

        c. Total. Add lines a and b.                                                                                           (c)      33,389.12
                                                                                                                                     $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                  04     01   2017
                                                                                     ____/_____/______
        due on:                                                                      MM / DD / YYYY


Form 4100R                                                  Response to Notice of Final Cure Payment                                      page 1
                                                                                                                     19-601225
                                      Case 15-12010                   Doc          Filed 04/18/19         Page 2 of 5


Debtor 1        Alvey T. Hose, Jr.
                _______________________________________________________                                                15-12010
                                                                                               Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  
  X
         I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               __________________________________________________
                     /s/ Joshua Welborn, Esq.
                   Signature
                                             (Jwel)                                            Date     04 18        2019
                                                                                                       ____/_____/________




 Print             Joshua  Welborn, Esq.
                   _________________________________________________________                   Title    Attorney for creditor
                                                                                                       ___________________________________
                   First Name                      Middle Name         Last Name




 Company            McCabe, Weisberg & Conway, LLC
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           312 Marshall Ave, Suite 800
                   _________________________________________________________
                   Number                 Street


                    Laurel, MD 20707
                   ___________________________________________________
                   City                                                State        ZIP Code



                     301        490           3361                                                   bankruptcymd@mwc-law.com
 Contact phone     (______) _____– _________                                                   Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                        page 2
                    Case 15-12010       Doc         Filed 04/18/19   Page 3 of 5



                                 CERTIFICATE OF SERVICE

I hereby certify that on the 18th day of April, 2019 I reviewed the Court’s CM/ECF system and it

reports that an electronic copy of the foregoing pleading will be served electronically by the

Court’s CM/ECF system on the following:


Craig W. Stewart
Laura Margulies & Associates, LLC
6205 Executive Blvd
Rockville, MD 20852
Email: craig@law-margulies.com



Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
Email: grigsbyecf@ch13md.com



I hereby further certify that on the 18th day of April, 2019, a copy of the foregoing pleading was

also mailed first class mail, postage prepaid to:



Alvey T. Hose, Jr.
1166 Corbelt Street
Hagerstown, MD 21740
(Via U.S Mail)

 and

Kelly L. Hose
1166 Corbelt Street
Hagerstown, MD 21740
(Via U.S Mail)


                                              /s/ Joshua Welborn, Esq.
                                              Joshua Welborn, Esq.



                                                                                         19‐601225
                                                                                       Case 15-12010                                  Doc           Filed 04/18/19                          Page 4 of 5

                                                                                                                   Payment Changes
                                                                         Date                    P&I                  Escrow       Total                  Notice Filed
                                                                                 8/1/2015                                           $         1,143.51    Filed w/POC
                                                                                 1/1/2016                                           $         1,206.30    NOPC
                                                                                 1/1/2017                                           $         1,251.01    NOPC
                                                                                12/1/2017                                           $         1,362.59    NOPC
                      Loan Information
Loan #
Borrower                  HOSE
BK Case #                 15‐12010
Date Filed                2/12/2015
First Post Petition
Due Date                  3/1/2015
POC Covers                2/1/15‐2/1/15         1 payment

         Date                     Amount Rcvd      Post Pet Due Date      Contractual Due Date         Amt Due         Over/Short     Suspense Credit      Suspense Debit    Suspense Balance   POC Arrears Credit   POC Debit        POC Suspense Balance POC Paid to Date    Comments
      7/28/2015                     $899.79             suspense                                                              $0.00                                                       $0.00                                                        $0.00           $0.00
      9/10/2015                    $1,800.00            3/1/2015                2/1/2015         $         1,143.51         $656.49             $656.49                                 $656.49                                                        $0.00           $0.00
      11/2/2015                    $1,206.00            4/1/2015                3/1/2015         $         1,143.51          $62.49              $62.49                                 $718.98                                                        $0.00           $0.00
       1/4/2016                     $900.00             5/1/2015                4/1/2015         $         1,143.51        ‐$243.51                                $243.51              $475.47                                                        $0.00           $0.00
      1/20/2016                     $418.00             suspense                                                            $418.00             $418.00                                 $893.47                                                        $0.00           $0.00
       2/9/2016                     $900.10             6/1/2015                5/1/2015         $         1,143.51        ‐$243.41                                $243.41              $650.06                                                        $0.00           $0.00
       3/1/2016                      $51.52         Trustee payment                                                          $51.52             $420.00                              $1,070.06              $51.52                                   $51.52           $51.52
        3/33/16                     $420.00             suspense                                 $         1,143.51        ‐$723.51           $1,490.49                              $2,560.55             $103.04                                  $154.56         $154.56
      5/13/2016                    $2,634.00            7/1/2015                6/1/2015         $         1,143.51       $1,490.49           $1,491.49                              $4,052.04                                                      $154.56         $154.56
                                                        8/1/2015                7/1/2015         $         1,143.51      ‐$1,143.51                              $1,143.51           $2,908.53                                                      $154.56         $154.56
                                                        9/1/2015                8/1/2015         $         1,143.51      ‐$1,143.51                              $1,143.51           $1,765.02                                                      $154.56         $154.56
                                                       10/1/2015                9/1/2015         $         1,143.51      ‐$1,143.51                              $1,143.51              $621.51                                                     $154.56         $154.56
      5/31/2016                      $51.52         Trustee payment                                                          $51.52                                                     $621.51             $51.52                                  $206.08         $206.08
      6/30/2016                     $103.04         Trustee payment                                                         $103.04                                                     $621.51            $103.04                                  $309.12         $309.12
      7/21/2016                    $2,635.00           11/1/2015                10/1/2015        $         1,143.51       $1,491.49           $1,491.49                              $2,113.00                                                      $309.12         $309.12
      8/19/2016                    $1,317.00           12/1/2015                11/1/2015        $         1,143.51         $173.49             $173.49                              $2,286.49                                                      $309.12         $309.12
                                                        1/1/2016                12/1/2015        $         1,206.30      ‐$1,206.30                              $1,206.30           $1,080.19                                                      $309.12         $309.12
      8/31/2016                      $51.52         Trustee payment                                                          $51.52                                                  $1,080.19              $51.52                                  $360.64         $360.64
      9/30/2016                     $103.04         Trustee payment                                                         $103.04                                                  $1,080.19                                                      $360.64         $360.64
     10/14/2016                    $2,634.00            2/1/2016                1/1/2016         $         1,206.30       $1,427.70           $1,427.70                              $2,507.89                                                      $360.64         $360.64
                                                        3/1/2016                2/1/2016         $         1,206.30      ‐$1,206.30                              $1,206.30           $1,301.59                                                      $360.64
     11/30/2016                      $51.52         Trustee payment                                                          $51.52                                                  $1,301.59              $51.52                                  $412.16         $412.16
       1/4/2017                     $103.04         Trustee payment                                                         $103.04                                                  $1,301.59             $103.04                                  $515.20         $515.20
      1/13/2017                    $1,317.00            4/1/2016                3/1/2016         $         1,206.30         $110.70             $110.70                              $1,412.29                                                      $515.20         $515.20
                                                        5/1/2016                4/1/2016         $         1,206.30      ‐$1,206.30                              $1,206.30              $205.99                                                     $515.20
      2/28/2017                      $51.52         Trustee payment                                                          $51.52                                                     $205.99             $51.52                                  $566.72         $566.72
       3/5/2017                    $1,317.00            6/1/2016                5/1/2016         $         1,206.30         $110.70             $110.70                                 $316.69                                                     $566.72         $566.72
      3/31/2017                     $103.04         Trustee payment                                                         $103.04                                                     $316.69            $103.04                                  $669.76         $669.76
       5/8/2017                    $1,317.00            7/1/2016                6/1/2016         $         1,206.30         $110.70             $110.70                                 $427.39                                                     $669.76         $669.76
      5/31/2017                      $51.52         Trustee payment                                                          $51.52                                                     $427.39             $51.52                                  $721.28         $721.28
        6/31/17                      $51.52         Trustee payment                                                          $51.52                                                     $427.39             $51.52                                  $772.80         $772.80
      7/13/2017                    $1,250.00            8/1/2016                7/1/2016         $         1,206.30          $43.70              $43.70                                 $471.09                                                     $772.80         $772.80
      8/22/2017                    $1,790.79            9/1/2016                8/1/2016         $         1,206.30         $584.49             $584.49                              $1,055.58                                                      $772.80         $772.80
      8/31/2017                      $51.52         Trustee payment                                                          $51.52                                                  $1,055.58              $51.52                                  $824.32         $824.32
      9/26/2017                    $1,790.79           10/1/2016                 9/1/2016        $         1,206.30         $584.49             $584.49                              $1,640.07                                                      $824.32         $824.32
                                                       11/1/2016                10/1/2016        $         1,206.30      ‐$1,206.30                              $1,206.30              $433.77                                                     $824.32         $824.32
      9/30/2017                        $51.52       Trustee payment                                                          $51.52                                                     $433.77             $51.52                                  $875.84         $875.84
     10/31/2017                        $51.52       Trustee payment                                                          $51.52                                                     $433.77             $51.52                                  $927.36         $927.36
     11/30/2017                        $51.52       Trustee payment                                                          $51.52                                                     $433.77             $51.52                                  $978.88         $978.88
     12/31/2017                        $51.52       Trustee payment                                                          $51.52                                                     $433.77             $51.52                                $1,030.40       $1,030.40
      1/31/2018                       $309.12       Trustee payment                                                         $309.12                                                     $433.77            $309.12                                $1,339.52       $1,339.52
      2/28/2018                       $154.56       Trustee payment                                                         $154.56                                                     $433.77            $154.56                                $1,494.08       $1,494.08
      3/31/2018                       $206.08       Trustee payment                                                         $206.08                                                     $433.77            $206.08                                $1,700.16       $1,700.16
      4/30/2018                       $154.56       Trustee payment                                                         $154.56                                                     $433.77            $154.56                                $1,854.72       $1,854.72
      6/30/2018                        $60.07       Trustee payment                                                          $60.07                                                     $433.77             $60.07                                $1,914.79       $1,914.79
                                                  pre petition applied          11/1/2016                                     $0.00                                                     $433.77                           $1,206.30                 $708.49       $1,914.79
     10/11/2018                       $861.71          12/1/2016                12/1/2016              $1,206.30           ‐$344.59                                $344.59               $89.18                                                     $708.49       $1,914.79
     11/30/2018                       $861.71           suspense                                                            $861.71             $861.71                                 $950.89                                                     $708.49       $1,914.79
       1/4/2019                       $861.71           1/1/2017                1/1/2017               $1,251.01           ‐$389.30                                $389.30              $561.59                                                     $708.49       $1,914.79
       2/6/2019                       $861.71           2/1/2017                2/1/2017               $1,251.01           ‐$389.30                                $389.30              $172.29                                                     $708.49
      3/13/2019                       $861.71           3/1/2017                3/1/2017               $1,251.01           ‐$389.30                                $389.30             ‐$217.01                                                     $708.49

                                         DUE           4/1/2017                                        $1,251.01
                                                       5/1/2017                                        $1,251.01
                                                       6/1/2017                                        $1,251.01
                                                       7/1/2017                                        $1,251.01
                                                       8/1/2017                                        $1,251.01
                                                       9/1/2017                                        $1,251.01
                                                      10/1/2017                                        $1,251.01
                                                      11/1/2017                                        $1,251.01
                                                      12/1/2017                                        $1,362.59
            Case 15-12010   Doc   Filed 04/18/19   Page 5 of 5

 1/1/2018       $1,362.59
 2/1/2018       $1,362.59
 3/1/2018       $1,362.59
 4/1/2018       $1,362.59
 5/1/2018       $1,362.59
 6/1/2018       $1,362.59
 7/1/2018       $1,362.59
 8/1/2018       $1,362.59
 9/1/2018       $1,362.59
10/1/2018       $1,362.59
11/1/2018       $1,362.59
12/1/2018       $1,362.59
 1/1/2019       $1,362.59
 2/1/2019       $1,362.59
 3/1/2019       $1,362.59
 4/1/2019       $1,362.59
